In the Supreme Court of Georgia



                                 Decided: August 9, 2022



   S22Y0779. IN THE MATTER OF DENNIS ROBERT KURZ.

     PER CURIAM.

     This disciplinary matter is before the Court on the report and

recommendation       of    Special    Master     Daniel     Reinhardt,

recommending that the Court accept the petition for voluntary

discipline of Respondent Dennis Robert Kurz (State Bar No. 430489)

and impose a three-month suspension for violations of Rules 1.3,

1.15 (I), and 1.15 (II) (b) of the Georgia Rules of Professional Conduct

(“GRPC”) found in Bar Rule 4-102 (d). Kurz filed the petition to

resolve a formal complaint filed in State Disciplinary Board Docket

(“SDBD”) Nos. 7486 and 7487 and sought a public reprimand, but

agreed to a suspension of up to six months. Having reviewed the

record, we agree to accept the petition, but impose a public

reprimand instead of a suspension.
     The charges in SDBD No. 7486 arose out of an incident in

which Kurz appeared in court after having consumed some alcohol

at a luncheon with his fiancée. The charges in SDBD No. 7487 are

unrelated to those in SBDB No. 7486 and relate to his failure to

abide fully by the rules governing trust accounts in three incidents,

none of which caused even potential harm to clients or third parties.

     As detailed in the Special Master’s report, Kurz was admitted

to the State Bar of Georgia in 2003, and his practice initially

involved working for firms in civil matters. Since 2013, he has

maintained a solo practice concentrating on domestic matters and

other civil disputes.

     With respect to SDBD No. 7486, the Special Master’s report

details the following facts. On February 14, 2019, Kurz was

scheduled to appear before the Gwinnett County Recorder’s Court

at 1:30 p.m. to conclude a pre-negotiated plea in a driving-without-

a-license case on behalf of a client. Kurz had failed to note the court

date on his schedule, and believing that his schedule ended at noon

that day, he had taken his then-fiancée (now wife) to a restaurant

                                  2
for a Valentine’s Day lunch. He had consumed a beer and some of a

champagne toast by the time his paralegal called to inform him that

she and the client were present in court. Kurz immediately drove to

court because he did not think the client would be able to resolve the

case in his absence. Upon arriving at the courthouse, Kurz asked the

clerk to look up his client’s name through the court’s computerized

attorney directory. Kurz admitted to the clerk that he was unsure of

his client’s name and was unaware of whether his client would need

an interpreter. Kurz took the plea sheets given to him and followed

the clerk’s directions to the courtroom, where he spoke with his

client and paralegal. He also spoke with the assistant solicitor, who

confirmed that the fine would be $705 as previously quoted.

     After a few moments, the court took a brief recess, and while

Kurz had stepped outside the courtroom to make a call, he was

summoned over the loudspeaker to report to the judge’s chambers.

In chambers, the judge told Kurz that it had been reported that Kurz

had an odor of alcohol on his breath at check-in, and he asked Kurz,

“What’s the occasion?” Kurz immediately apologized and explained

                                  3
what had happened. The judge asked whether Kurz was impaired,

and Kurz responded that he did not think he was, acknowledged

that he had made an extremely poor decision to come to court under

the circumstances, and stated that he never would have appeared in

court after consuming alcohol but for the scheduling issue and the

circumstances of his client’s case. The judge said he would take Kurz

at his word that this was a “one-time thing,” grant a continuance,

and instruct the sheriff that Kurz was not allowed to drive his car

home. Kurz thanked the judge, and about two weeks later, Kurz was

permitted to close the case on his client’s behalf by a plea in absentia

and a certified check. No evidence was presented that Kurz was

actually impaired while driving or in court.1

     With regard to SDBD No. 7487, the Bar’s investigation began

in early 2019 after it was notified that Kurz’s trust account was

overdrawn by $0.09 by an Automated Clearing House payment from


     1 In his recommendation, the Special Master stated that “Kurz behaved
unacceptably” because “[a] lawyer should never appear in court under the
influence of alcohol.” But this statement was not a factual finding that Kurz
was impaired, and there was no evidence to have supported such a finding in
the event the Special Master had made one.

                                     4
the account to Kurz’s personal American Express account. About a

week later, Kurz deposited $250 into the account, but then paid his

American Express bill at a time when the trust account contained

earned legal fees that had not yet been withdrawn. This resulted in

his account being overdrawn by $4.33, but Kurz made a deposit

within 11 days to cure it. During this time period, the account was

overdrawn by $0.09 for one week and by $4.33 for 11 days, but did

not contain any client or third-party funds.

     A second instance of Kurz effectively commingling personal

and client funds occurred in 2016 in connection with Kurz’s

representation of a client in pursuing civil claims related to the

client’s employment. Immediately after the client paid the agreed-

upon fee of $6,500 directly into Kurz’s trust account, Kurz

transferred the funds to his operating account. Kurz and the client

agreed that the matter for which the fee was paid might involve

multiple parties or lawsuits, and as the matter proceeded, Kurz

withdrew claims that had been asserted against a potential Georgia



                                  5
defendant and filed suit against another defendant in New Jersey,

where Kurz is also admitted to practice.

     Before the answer was due, however, the defendant provided

Kurz with documentary evidence that directly undercut the client’s

claims. The defendant threatened to seek sanctions if the case was

not withdrawn. Kurz believed that his client’s claims would likely

be dismissed in their entirety and that the client and Kurz would

likely be sanctioned and assessed fees if the matter proceeded. The

client agreed with Kurz’s advice to withdraw the lawsuit without

prejudice. Although Kurz had earned all of the fee, he decided to

refund the entire $6,500 to his client. Kurz sent the payment to his

client via a check from his trust account, and to pay that amount,

Kurz put a $4,300 charge onto his personal American Express card

and paid the remainder from earned attorney fees in unrelated cases

that remained in the trust account but had not been withdrawn.

     The third instance uncovered by the Bar of Kurz effectively

commingling funds occurred in 2014 and related to Kurz’s

representation of a client who worked for 10 years for a cleaning

                                 6
subcontractor at a hospital. Kurz was retained by the client to

pursue a civil action against the subcontractor. The client asserted

that she was fired in violation of her employment contract, owed

approximately 10 years in delinquent overtime pay, and owed tens

of thousands of dollars for commercial cleaning equipment left at the

hospital when she was fired. Kurz and the client agreed to a 40%

contingency fee, with the client to be responsible for all costs of

litigation. Following pre-trial proceedings and Kurz’s successful

defense against the subcontractor’s motion for summary judgment,

the matter proceeded to a jury trial. The jury returned a verdict in

the client’s favor for $6,000, which was much less than Kurz and the

client had expected. The subcontractor paid the judgment with a

check, which Kurz deposited into his trust account. Kurz paid

himself his 40% contingency fee and $867.42 in expenses, but did so

without written disclosure to his client. However, Kurz then decided

to waive his contingency fee, but not the expenses, and ultimately

wrote a check to his client from his trust account for $5,132.58. The

amount paid to his client represented the amount owed to her under

                                 7
the fee agreement, $2,732.58, with the balance of $2,400 consisting

of legal fees that had been earned by Kurz in unrelated matters that

were previously undrawn by him from the account.

      Kurz admitted, and the Special Master agreed, that he violated

GRPC Rule 1.3 for the conduct related to the Gwinnett County

hearing and violated GRPC Rules 1.15 (I) and 1.15 (II) (b) in

connection with his handling of his trust account in three instances.2

Although the maximum sanction for a violation of these rules is

disbarment, a much less severe sanction is warranted under the

circumstances presented here. Kurz consented to the Bar’s motion

for an alcohol and drug evaluation pursuant to OCGA § 9-11-35,

which concluded that Kurz was not impaired within the meaning of

Bar Rule 4-104 and did not suffer habitual intoxication or drug

addiction that impaired his competency as an attorney.


      2  Rule 1.3 requires an attorney to act with reasonable diligence and
promptness in representing a client, meaning that “a lawyer shall not without
just cause to the detriment of the client in effect willfully abandon or willfully
disregard a matter entrusted to the lawyer.” Rule 1.15 (I) generally requires
that a client’s or third-party’s funds not be commingled with an attorney’s own
funds. Rule 1.15 (II) (b) forbids an attorney from depositing personal funds into
a trust account, except that unearned fees may be held in that account.

                                        8
     Additionally, we agree with the Special Master that the

following mitigating circumstances are supported by the record: (1)

Kurz’s excellent reputation and exemplary character; (2) the

absence of a dishonest or selfish motive; (2) Kurz’s timely, good-faith

effort to rectify the consequences of his misconduct; (3) Kurz’s full

and free disclosure to the disciplinary authorities and cooperative

attitude toward the proceedings; and (4) Kurz’s remorse for his

actions. See ABA Standards for Imposing Lawyer Sanctions 9.32 (b),

(d), (e), (g), and (l); In the Matter of Cook, 311 Ga. 206, 216 (857 SE2d

212) (2021) (this Court generally looks to ABA Standards in

determining punishment in disciplinary cases).

     The Special Master did find three aggravating factors: (1) the

presence of a prior disciplinary offense in the form of an

Investigative Panel Reprimand on January 5, 2018, which involved

Kurz’s representation of a client in a criminal matter, see Bar Rule

4-208 (in the event of subsequent disciplinary proceeding,

confidentiality of imposition of discipline shall be waived and

confidential discipline may be used in aggravation of discipline); (2)

                                   9
pattern of misconduct; and (3) substantial experience in the practice

of law. See ABA Standard 9.22 (a), (c), and (i).

     We conclude that the mitigating factors substantially outweigh

the aggravating factors. The record is clear that Kurz’s misconduct

related to his trust account did not cause harm to any client, and in

fact occurred on multiple occasions because he was returning earned

fees to his clients even though, as the Special Master found, he was

entitled to keep those fees for himself. And the circumstances

related to his Gwinnett County appearance demonstrated only

negligence stemming from a failure to calendar a court hearing.

Based on Kurz’s substance abuse evaluation, the Special Master

concluded that this incident was one that is unlikely to be repeated.

     Having considered the Special Master’s report and the record,

we determine that a suspension is not warranted and that a public

reprimand is the appropriate sanction, which is consistent with

cases involving similar facts. See, e.g., In the Matter of Mathis, 312

Ga. 626 (864 SE2d 40) (2021) (accepting voluntary petition and

imposing public reprimand for trust account violations, including

                                  10
commingling personal and client funds and withdrawing fees from

trust account without referencing applicable records, where no

client was harmed and there was no prior disciplinary history); In

the Matter of Francis, 297 Ga. 282 (773 SE2d 280) (2015) (accepting

voluntary petition and imposing Review Panel reprimand where

lawyer previously had ongoing habits that resulted in failure to

follow trust account rules and three prior instances of confidential

discipline, but no clients were harmed and lawyer had already

implemented recommendations of Bar’s Law Practice Management

program).

      Accordingly, the Court hereby accepts the voluntary petition

and directs that Dennis Robert Kurz be administered a public

reprimand in open court pursuant to Bar Rules 4-102 (b) (3) and 4-

220 (c) for his admitted violations of GRPC Rules 1.3, 1.15 (I), and

1.15 (II) (b).

     Petition for voluntary petition accepted. Public Reprimand. All
the Justices concur.




                                11